Citation Nr: 0738867	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO denied that 
there was any new and material evidence of service connection 
for bilateral hearing loss.  

The original claim of service connection for bilateral 
hearing loss was adjudicated by the Waco, Texas RO in May 
1988.  That determination was not appealed, and it is 
therefore final.


FINDINGS OF FACT

1.  In a decision by the RO in May 1988, entitlement to 
service connection for bilateral hearing loss was denied on 
the basis that there was no current hearing loss disability.  
Following proper notification that month, an appeal of the 
denial of service connection was not received within one 
year.  

2.  Since the May 1988 denial of this claim, the veteran has 
not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.   


CONCLUSION OF LAW

No new and material evidence has been received to allow for 
reopening the claim of service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for bilateral hearing loss 
in a May 1988 rating decision.  An RO letter dated May 27, 
1988 gave the veteran notice of this denial and his appellate 
rights, but he did not initiate an appeal.  Therefore, that 
RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in October 2004.  
For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With regard to the first element of a current disability for 
hearing loss, it is important for the veteran to understand 
that VA considers "impaired hearing" to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The RO denied service connection for bilateral hearing loss 
in the May 1988 rating decision because it found that the 
veteran's hearing was "normal" for VA purposes.  Evidence 
of record included an October 1987 examination that showed 
puretone thresholds of 65 Hertz or greater in the frequencies 
500, 1000, 2000, 3000, or 4000 Hz, bilaterally.  The examiner 
noted a finding of "? hearing loss."  A February 1988 VA 
examination determined that both audiometric testing and 
speech discrimination scores were inconsistent an unreliable.  

The examiner, relying on puretone thresholds only, found 
normal hearing reporting puretone thresholds of 25 or less in 
the frequencies 500, 1000, 2000, 3000, or 4000 Hz, 
bilaterally.

Evidence of record since the RO's May 1988 decision includes 
duplicate copies of his separation examination and the 
February 1988 VA examination.  Examination reports from 
Valley Mental Health do not reflect any treatment, or 
complaint, of hearing loss.  Thus, these records are not 
material to the issue at hand.  At the informal hearing held 
by the DRO in June 2005, the veteran stated that he would 
submit additional medical evidence to support his claim of 
current hearing loss.  No such additional evidence has been 
submitted.  

The only additional evidence of record includes the veteran's 
allegations that he manifests a current hearing loss 
disability related to service.  It is important for the 
veteran to understand that his lay allegations of a current 
hearing loss disability do not provide a basis to reopen this 
claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  The Board 
emphasizes that lay statements are not material within the 
meaning of 38 C.F.R. § 3.156.  The current severity of 
bilateral hearing loss is not a condition capable of purely 
lay diagnosis, and must be determined by audiometric 
evaluation.  See generally Lendenman v. Principi, 3 Vet. App. 
345 (1992).

Further, the veteran's statement is essentially repeating the 
same claim he made in 1988. 

As a whole, the evidence received since the May 1988 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  
Therefore, the veteran has not submitted evidence that is 
both new and material so that the May 1988 decision remains 
final and the appeal is denied.


Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in November 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
As a result of the June 2005 DRO conference, the veteran had 
actual knowledge of the need for medical evidence to 
establish that he had a current disability and that such 
disability was related to service.  See Sanders v. Nicholson, 
487 F.3d. 881, 889-891 (Fed. Cir. 2007).  Consequently, the 
Board finds that adequate notice has been provided, as the 
veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Here, the VCAA duty to notify was satisfied by way of the 
letter sent to the veteran in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  As the claim is not reopened, a disability rating and 
effective date of award will not be assigned so there is no 
prejudice with regard to a failure to advise him of the 
applicable criteria.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran received a physical examination in 
February 1988 in conjunction with the original claim of 
service connection for bilateral hearing loss.  The 
examination showed normal hearing bilaterally.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  

The veteran's representative has argued that the veteran 
should be provided VA examination as he has presented 
evidence on all elements necessary to establish service 
connection, and that there is a discrepancy between the 
audiometric findings in service and in February 1988.  The 
law is clear, however, that VA has no duty to provide 
examination unless and until the claim is reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA.

ORDER

No new and material evidence has been received, therefore the 
claim for service connection for bilateral hearing loss is 
not reopened and remains denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


